960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yvonne Q. STOWBRIDGE, Plaintiff-Appellee,v.Lorenzo W. TIJERINA, Defendant-Appellant.
92-1289.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992April 17, 1992

Lorenzo W. Tijerina, Appellant Pro Se.  William D. Patkus, Fairfax Station, Virginia, for Appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Tijerina appeals an order of the magistrate judge denying Tijerina's motion to quash Plaintiff's discovery request taken in aid of executing a judgment, pursuant to Fed.  R. Civ. P. 69(a).  Plaintiff-Appellee has asked this Court to dismiss this appeal as interlocutory.  Tijerina has filed a motion to stay the district court proceedings.  We dismiss the appeal.


2
The district court's order refusing to quash the post-judgment subpoenas is not a final appealable order.   Rouse Constr.  Int'l, Inc. v. Rouse Constr.  Corp., 680 F.2d 743, 745 (11th Cir. 1982);   Childs v. Kaplan, 467 F.2d 628, 629 (8th Cir. 1972);   United States v. Fabric Garment Co., 383 F.2d 984 (2d Cir. 1967).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
We grant the motion to dismiss this appeal and deny Tijerina's motion to stay the district court proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED